Name: Commission Directive 2004/105/EC of 15 October 2004 determining the models of official phytosanitary certificates or phytosanitary certificates for re-export accompanying plants, plant products or other objects from third countries and listed in Council Directive 2000/29/EC
 Type: Directive
 Subject Matter: tariff policy;  trade;  agricultural policy
 Date Published: 2004-10-20; 2006-07-05

 20.10.2004 EN Official Journal of the European Union L 319/9 COMMISSION DIRECTIVE 2004/105/EC of 15 October 2004 determining the models of official phytosanitary certificates or phytosanitary certificates for re-export accompanying plants, plant products or other objects from third countries and listed in Council Directive 2000/29/EC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1) and in particular Article 13a(4)(a) thereof, Whereas: (1) Under Directive 2000/29/EC, plants, plant products or other objects listed in that Directive, coming from third countries, are in principle to be accompanied by the original of the required official phytosanitary certificate or phytosanitary certificate for re-export (certificates). (2) The International Plant Protection Convention (IPPC) of 6 December 1951 concluded at the United Nations Food and Agricultural Organisation (FAO) specifies in its Annex models of certificates providing a standard wording and format that should be followed for the preparation and issue of certificates. (3) The IPPC was significantly amended in 1979 and 1997. As a consequence of those amendments different models of the certificates were approved to accompany plants, plant products and other objects when moving in international traffic. (4) Although the amendments of the IPPC in 1997 have not yet entered into force, Resolution 12/97 of the 29th session of the Conference of the FAO allowed the use of the amended certificates as an alternative and on voluntary basis among Contracting Parties to the IPPC that accept them. It appeared that many Contracting Parties to the IPPC already use the certificates based on the models specified in the Annex to the IPPC, as amended in 1997. (5) The models of certificates to accompany plants, plant products or other objects for entry into the Community should be determined. (6) National plant protection organisations usually stock up certificates in large quantities. It is appropriate to lay down rules for the use of certificates based on the models specified in the Annex to IPPC, as amended in 1979, during a transitional period. (7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 1. For the purposes of Article 13(1)(ii) of Directive 2000/29/EC, the Member States shall accept official phytosanitary certificates or phytosanitary certificates for re-export (certificates) accompanying plants, plant products or other objects listed in Part B of Annex V to Directive 2000/29/EC coming from contracting third countries to the International Plant Protection Convention (IPPC) which are issued in accordance with the models as specified in Annex I. 2. Member States shall only accept the certificates referred to in paragraph 1 provided that they have been completed taking into account the FAO International Standard for Phytosanitary Measures No 12 on Guidelines for phytosanitary certificates. Article 2 The Member States shall accept certificates issued in accordance with the models as specified in Annex II, until 31 December 2009. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 15 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/70/EC (OJ L 127, 29.4.2004, p. 97). ANNEX I ANNEX II